EXHIBIT 10.58
 
INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement is made as of the ____ day of _______________,
2011 (“Effective Date”), by and between Miller Energy Resources, Inc., a
Tennessee corporation (the “Company”) and __________________________________, an
individual residing at ____________________________ (the “Indemnitee”).
 
RECITALS:
 
A.           Indemnitee currently serves or has served as an officer and/or
director of the Company and in such capacity or capacities is performing or has
performed valuable services for the Company.
 
B.           The Tennessee Business Corporation Act, as amended from time to
time (the “Act”), as well as the Charter and Bylaws of the Company, contemplate
the Company’s indemnifying and advancing expenses to officers, directors,
employees and agents of the Company in certain circumstances.
 
C.           The parties desire to set forth herein certain agreements as to the
mechanisms for obtaining such indemnification and advancements.
 
AGREEMENT:
 
Now, therefore, in consideration of the foregoing, the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of all of which are hereby acknowledged, the Company and
the Indemnitee hereby agree as follows:
 
1.           Defined Terms. Terms used in this Agreement and not otherwise
defined in this Agreement shall have the meaning given such terms in the Act as
of the Effective Date.
 
2.           Advancement of Expenses.
 
(a)           If the Indemnitee is a party to a proceeding because he was an
officer or director of the Company, and the Indemnitee desires that the Company
pay directly or reimburse the Indemnitee for the reasonable and necessary
expenses incurred by the Indemnitee in connection with such proceeding in
advance of final disposition of the proceeding, the Indemnitee shall provide the
following to the Company:
 
(i)           Promptly after the Effective Date, an affirmation and undertaking
in the form attached hereto as Annex A (the “Affirmation”); and
 
(ii)           Promptly after the incurrence of such expenses from time to time,
a written request for indemnification and advancement of expenses, accompanied
by a copy of the invoice(s) or other itemization of expenses supported by
relevant documentation, together with a statement by the Indemnitee that the
expenses have been actually incurred and were reasonable and necessary, all in
the form attached hereto as Annex B (the “Advancement Request”).
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           Upon the Company’s receipt from the Indemnitee of the Affirmation,
the Company shall promptly seek the determination contemplated by Section 43(c)
of the Bylaws of the Company (the “Evaluation”) (even if the Indemnitee is or
was a director, rather than just an officer, of the Company).  If the Evaluation
indicates that advancement to the Indemnitee is not prohibited, the Company will
promptly convene a Board meeting, as necessary, to authorize such advancement
for the Indemnitee.
 
(c)           Following such authorization, in order to obtain advancements
hereunder relating to the same proceeding, the Indemnitee shall only be required
to submit the Advancement Request; another Affirmation or Evaluation shall not
be required unless the Company, in its discretion, deems it necessary to obtain
another Affirmation and/or another Evaluation before providing further
advancement.  In the event that the Company from time to time does request a
subsequent Affirmation and/or seeks to obtain another Evaluation, and if such
Affirmation is not provided and/or if the Evaluation does not clearly indicate
that advancement is not prohibited, then the Company may decline to provide such
advancement.
 
(d)           Within 60 days of the Company’s receipt of each Advancement
Request duly submitted, the Company shall pay such expense directly to the third
party to which the expense is owed, unless the Indemnitee provides written
evidence satisfactory to the Company that such third party has already been paid
by the Indemnitee, in which case the advancement shall be reimbursed to the
Indemnitee.
 
(e)           It is anticipated that the Indemnitee will submit the Advancement
Request promptly after receipt of the invoice or occurrence of the expense.  If
the Indemnitee does not make such request promptly, or fails to provide adequate
supporting documentation, then the Company, in its sole discretion, may decline
to provide any advancement as to such request.
 
(f)           In the event the Company shall be obligated under this Section 2
to pay the expenses of any action, suit or proceeding against the Indemnitee,
the Company shall be entitled to assume the defense of the Indemnitee in such
proceeding, with counsel acceptable to and approved by the Indemnitee, upon the
delivery to the Indemnitee of written notice of the Company’s election to do so.
After delivery of such notice, approval of such counsel by the Indemnitee and
the retention of such counsel by the Company, the Company will not be liable to
the Indemnitee under this Agreement for any fees of separate counsel
subsequently incurred by the Indemnitee with respect to the same action, suit or
proceeding; provided, however, that if (i) the employment of counsel by the
Indemnitee has been previously authorized by the Company, (ii) the Indemnitee
shall have reasonably concluded that there may be a conflict of interest between
the Company and the Indemnitee in the conduct of any such defense, or (iii) the
Company shall not, in fact, have employed counsel to assume the defense of such
proceeding, then the Indemnitee may select and employ Indemnitee’s own counsel
to direct the defense thereof and the fees and expenses of such counsel shall be
paid by the Company upon compliance with and in accordance with the terms of
this Agreement. Notwithstanding any assumption of the defense of any such
action, suit or proceeding and employment of counsel with respect thereto by the
Company in accordance with the foregoing, the Indemnitee shall have the right to
employ his own separate counsel to participate in any such action, suit or
proceeding at the Indemnitee’s expense.
 
 
2

--------------------------------------------------------------------------------

 
 
3.           Indemnification after Conclusion of Proceeding.  Upon termination
of the applicable proceeding (whether by final judgment not subject to appeal,
settlement, or otherwise), the Company, upon receipt of an Indemnity Request (as
defined below) in form satisfactory to the Company, shall indemnify the
Indemnitee for any liability or expenses incurred by Indemnitee in connection
with such proceeding (not previously paid or advanced by the Company), if there
has been no final adjudication adverse to Indemnitee by a court of competent
jurisdiction that establishes the  Indemnitee’s liability (i) for any breach of
the duty of loyalty to the Company or its shareholders; (ii) for acts or
omissions not in good faith or which involve intentional misconduct or knowing
violation of law; or (iii) for wrongful distributions under Section 48-18-304 of
the Act; provided the Company shall indemnify the Indemnitee for expenses only
to the extent the Company determines that the expenses were reasonable and
necessary.  The Company shall promptly pay the requested indemnification within
60 days after it determines that the foregoing conditions have been
satisfied.  As used in this Agreement, “Indemnity Request” means a written
request in the form attached hereto as Annex C in which the Indemnitee requests
indemnification as to liability and expenses incurred by the Indemnitee in
connection with the proceeding and which request is accompanied by relevant
documentation establishing the Indemnitee’s liability (e.g., a judgment,
settlement agreement, etc.) and as to expenses, copies of invoices or other
itemization of expenses supported by relevant documentation, together with a
statement by the Indemnitee that the expenses have been actually incurred and
were reasonable and necessary.
 
4.           Not Exclusive.  Notwithstanding the foregoing, in the event that
(i) the Indemnitee does not submit the Affirmation, or (ii) the Evaluation
presents information that indicates that the Indemnitee is not, or may not be,
entitled to advancement of expenses or indemnification pursuant to this
Agreement, then the Company may nevertheless provide advancement of expenses or
indemnification if it determines that it is otherwise required to do so under
the Company’s Charter or Bylaws or under the Act.  Without limiting the
forgoing, nothing in this Agreement shall be construed to prohibit the Company
from providing indemnity or advancement of expenses pursuant to the
Act.  Further, nothing in this Agreement shall be construed to prevent the
Indemnitee from seeking to obtain advancement of expenses or indemnity to the
extent that it is able to establish that it is otherwise entitled to such
indemnity or advancement of expenses under the Company’s Charter and Bylaws, or
the Act.  To the extent that the Company declines any request made hereunder to
provide advancement of expenses or indemnity and the Indemnitee is thereafter
successful in obtaining such indemnity and/or advancement of expenses pursuant
to court order, the Company shall pay the Indemnitee’s reasonable expenses
(including reasonable attorney’s fees) incurred in obtaining such order.
 
5.           Enforcement.  In connection with any action by Indemnitee to obtain
a court order for indemnification, the Company shall be entitled to raise as a
defense to any such action that the Indemnitee has not met the standards of
conduct that make it permissible under this Agreement, the Charter or Bylaws of
the Company, the Act or any other applicable law for the Company to indemnify
the Indemnitee for the amount claimed.  In connection with any claim by an
officer of the Company (except in any action, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of the fact that such
officer is or was a director of the Company) for advances, the Company shall be
entitled to raise a defense as to any such action clear and convincing evidence
that such person acted in bad faith or in a manner that such person did not
believe to be in or not opposed to the best interests of the Company, or with
respect to any criminal action or proceeding that such person acted without
reasonable cause to believe that his conduct was lawful.  Neither (i) the
failure of the Company to have made a determination prior to the commencement of
such action that indemnification of the Indemnitee is proper in the
circumstances because he has met the applicable standard of conduct set forth in
this Agreement, the Charter or Bylaws of the Company, the Act or any other
applicable law, nor (ii) an Evaluation or other determination by the Company
that the Indemnitee has not met such applicable standard of conduct, shall be a
defense to the action or create a presumption that Indemnitee has not met the
applicable standard of conduct.  In any suit brought by a director or officer to
enforce a right to indemnification or to an advancement of expenses hereunder or
under the Charter or Bylaws of the Company or under the Act, the burden of
proving that the director or officer is not entitled to be indemnified, or to
such advancement of expenses, shall be on the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
6.           Change in Control.  Company agrees that if there is a Change in
Control (as defined below), then with respect to all matters thereafter arising
concerning the rights of Indemnitee to indemnity payments and expense advances
under this Agreement, any other agreement, or any Charter or Bylaw provision now
in effect or hereafter adopted, Company shall seek legal advice only from
special, independent counsel selected by Indemnitee and approved by Company
(which approval shall not be unreasonably withheld).  Such counsel, among other
things, shall render its written opinion to Company and Indemnitee as to whether
and to what extent Indemnitee would be permitted to be indemnified under
applicable law.  Company agrees to pay the fees of the special, independent
counsel referred to above and fully to indemnify such counsel against any and
all expenses and losses arising out of or relating to this Agreement or its
engagement pursuant hereto.  As used herein, a “Change of Control” shall be
deemed to have occurred if at any time the majority of the Board of Directors of
the Company is composed of persons other than persons who are members of the
Board of Directors of the Company as of the Effective Date.
 
7.           Partial Indemnity.  If Indemnitee is entitled under any provision
of this Agreement to indemnification by Company for some or a portion of a
liability or expenses but not for the total amount thereof, Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.
 
8.           Indemnification for Expenses of a Witness.  Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is a witness in
any proceeding by reason of his being an officer or director, or former officer
or director, of the Company, he shall be indemnified against all expenses
actually and reasonably incurred by him or on his behalf in connection
therewith.
 
9.           Insurance.  The Company shall continue in effect the Company’s D&O
insurance policy that is in effect as of the Effective Date with benefits equal
to or greater than now provided, so long as such policy is available at
reasonable rates as determined by the Company in its discretion.
 
10.         Nonexclusivity, Survival and Subrogation.
 
(a)           The rights to indemnification and advancement provided by this
Agreement shall not be exclusive of any other rights to which the Indemnitee may
be entitled under the Charter, the Bylaws, the Act, any other statute, insurance
policy, agreement, vote of shareholders or directors, or otherwise, both as to
actions in the Indemnitee’s official capacity and as to actions in another
capacity while holding such office.
 
(b)           The provisions of this Agreement shall survive the death,
disability, or incapacity of the Indemnitee or the termination of the
Indemnitee’s service as an officer, director, employee or agent of the Company
and shall inure to the benefit of, and be enforceable by, the Indemnitee’s
heirs, executors, guardians, administrators or assigns.
 
(c)           For each payment made by the Company under this Agreement, the
Company shall be subrogated to the extent thereof to all rights of recovery
previously vested in the Indemnitee, who shall cooperate with the Company, at
the Company’s expense, in executing all such instruments and taking all such
other actions as shall be reasonably necessary for the Company to enforce such
rights.
 
 
4

--------------------------------------------------------------------------------

 
 
11.           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Tennessee, without giving effect to
the principles of conflict of laws thereof.  All determinations made pursuant to
this Agreement shall be with respect to Tennessee law.
 
12.           Jurisdiction and Venue.  Any suit, action or proceeding to
interpret or enforce this Agreement shall be brought exclusively in a court of
competent jurisdiction located in Knox County, Tennessee.  The parties consent
to the jurisdiction of such courts and waive any objection as to improper venue
or personal jurisdiction.
 
13.           Exception.  Notwithstanding any other provision of  this
Agreement, the Company shall not be required to indemnify or advance expenses to
any director or officer (or former director or officer) in connection with any
proceeding (or part thereof) initiated by such person unless: (i) such
indemnification is expressly required to be made by law, (ii) the proceeding was
authorized by the Board of Directors, or (iii) such indemnification is provided
by the Company, in its sole discretion, pursuant to the powers vested in the
Company under Tennessee law or any other applicable law.
 
14.           Miscellaneous.
 
(a)           This Agreement shall become effective as of the Effective Date.
 
(b)           This Agreement contains the entire agreement of the parties
relating to the subject matter hereof.
 
(c)           Any provision of this Agreement may be amended or waived only if
such amendment or waiver is in writing and signed, in the case of an amendment,
by both parties hereto or, in the case of a waiver, by the party against whom
the waiver is to be effective. No failure or delay by either party in exercising
any right, power or privilege hereunder shall operate as a waiver hereof nor
shall any single or partial exercise thereof preclude any other or future
exercise thereof or the exercise of any other right, power or privilege.
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
 
(e)           Nothing contained in this Agreement is intended to create in the
Indemnitee any separate or independent right to continued employment by the
Company.
 
(f)           This Agreement may be executed in counterparts, but all such
counterparts taken together shall constitute one and the same Agreement.
 
(g)           The descriptive headings of this Agreement are inserted for
convenience only and do not constitute a part of this Agreement. The use of the
word “including” in this Agreement shall be by way of example rather than
limitation. The use of the word “or” in this Agreement is intended to be
conjunctive rather than disjunctive.
 
(h)           This Agreement shall be binding on and inure to the benefit of the
parties hereto, and their respective successors and assigns.
 
(i)           This Agreement shall continue until and terminate upon the later
of: (a) 10 years after the date that Indemnitee shall have ceased to serve as a
director, officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which Indemnitee served at the request of the Company; or (b) the
final termination of all pending proceedings in respect of which Indemnitee is
granted rights of indemnification or advancement of expenses hereunder.
 
(j)           Use of the masculine pronoun shall be deemed to include usage of
the feminine pronoun where applicable.
 
 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the Effective Date.
 

  MILLER ENERGY RESOURCES, INC.          
 
By:
/s/ Scott M. Boruff       Scott M. Boruff,       Chief Executive Officer        
              INDEMNITEE:                       [Name]  

 
 
7

--------------------------------------------------------------------------------

 
 
ANNEX A
MILLER ENERGY RESOURCES, INC.
AFFIRMATION AND UNDERTAKING IN
 
CONNECTION WITH ADVANCEMENT OF EXPENSES
 
The Undersigned is or was a director and/or officer of Miller Energy Resources,
Inc., a Tennessee corporation (the “Company”).  The Undersigned has requested
that the Company pay for or reimburse the attorney’s fees, disbursements, and
other costs and expenses actually and reasonably incurred by the Undersigned in
connection with his defense of the pending lawsuits described on Schedule 1
attached hereto (the “Proceedings”) and matters that may arise in connection
therewith.
 
1.           The Undersigned hereby affirms his belief that, with respect to the
Proceedings and the matters alleged to give rise to the Proceedings or in
connection therewith during his service as a director and/or officer of the
Company, he acted in good faith and in a manner he reasonably believed to be in,
or not opposed to, the best interests of the Company.
 
2.           The Undersigned hereby agrees to repay to the Company any funds (i)
advanced by the Company or the Company’s insurance carrier to the Undersigned in
connection with the Proceedings and matters that may arise in connection
therewith or (ii) paid by the Company or the Company’s insurance carrier on
behalf of the Undersigned in advance of the final disposition of the Proceedings
and matters that may arise in connection therewith, in the event that it is
ultimately determined by a final non-appealable adjudication by a court of
competent jurisdiction that the Undersigned is liable (a) for breach of the duty
of loyalty to the Company or its shareholders; (b) for acts or omissions not in
good faith or which involve intentional misconduct or a knowing violation of
law; or (c) under T.C.A. §48-18-304.
 
3.           Nothing contained herein shall constitute a relinquishment or
waiver by the Undersigned of any right to request or require indemnification
otherwise permitted or not prohibited by Tennessee law and the Company’s charter
and bylaws.
 
 

Dated: _________________ , 2011           Signature of Director or Officer      
                Printed Name  



 
8

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
 
·
Ruben Husu, individually and on behalf of all others similarly situated v.
Miller Energy Resources, Inc., et al. United States District Court, Eastern
District of Tennessee, Case No. 3:11-CV-375;

 
·
Steven Arlow, individually and on behalf of all others similarly situated v.
Miller Energy Resources, Inc., et al. United States District Court, Eastern
District of Tennessee, Case No. 3:11-CV-386;

 
·
James D. DiCenso, individually and on behalf of all others similarly situated v.
Miller Energy Resources, Inc., et al. United States District Court, Eastern
District of Tennessee, Case No. 3:11-CV-387;

 
·
Brandon W. Ward, individually and on behalf of all others similarly situated v.
Miller Energy Resources, Inc., et al. United States District Court, Eastern
District of Tennessee, Case No. 3:11-CV-391;

 
·
Yingtao Liu, individually and on behalf of all others similarly situated v.
Miller Energy Resources, Inc., et al. United States District Court, Eastern
District of Tennessee, Case No. 3:11-CV-397;

 
·
Jacquelyn Flynn, derivatively on behalf of Miller Energy Resources v. Scott M.
Boruff, et al., United States District Court, Eastern District of Tennessee,
Case No. 3:11-CV-412;

 
·
Marco Valdez, derivatively on behalf of Miller Energy Resources v. Deloy Miller,
et al., Chancery Court for Knox County, Tennessee, Case No. 181127-1; and,

 
·
Patrick P. Lukas, derivatively on behalf of Miller Energy Resources v. Merrill
A. McPeak, et al., United States District Court, Eastern District of Tennessee,
Case No. 3:11-CV-422.



 
9

--------------------------------------------------------------------------------

 
 
ANNEX B
 
MILLER ENERGY RESOURCES, INC.
 
ADVANCEMENT REQUEST
 
The undersigned is or was an officer and/or director of Miller Energy Resources,
Inc., a Tennessee corporation (the “Company”).  The undersigned and the Company
are parties to an Indemnification Agreement dated ___________, 2011 (the
“Agreement”).
 
The undersigned  hereby requests advancement of expenses from the Company in the
aggregate amount of $_____________, pursuant to Section 2(a)(ii) of the
Agreement.
 
Included with this request are copies of invoices, other itemization of
expenses, and supporting documentation for the amount requested.
 
Unless otherwise indicated herein by the undersigned, the Company shall remit
the amount requested directly to the third party to which the expense is
owed.  If the undersigned provides documentation showing that he has already
paid the third party, the Company shall reimburse the undersigned at the address
provided below.
 
The undersigned represents and affirms that to the best of his information and
belief, the foregoing expenses were actually incurred by him or on his behalf,
are reasonable in nature and amount, and necessary to his defense.
 
Dated:  ___________________, 20_____.
 

  Signature           Print Name and Address:                                  
Telephone Number:_______________________________________  

 
 
10

--------------------------------------------------------------------------------

 
 
ANNEX C
 
MILLER ENERGY RESOURCES, INC.
 
INDEMNITY REQUEST
 
The undersigned is or was an officer and/or director of Miller Energy Resources,
Inc., a Tennessee corporation (the “Company”).  The undersigned and the Company
are parties to an Indemnification Agreement dated ___________, 2011 (the
“Agreement”).
 
The undersigned  hereby requests indemnification from the Company for
liabilities and expenses in the aggregate amount of $_____________, pursuant to
Section 3 of the Agreement, incurred by him in his defense (including a judgment
against him or settlement amount agreed to with respect to him) in connection
with the final adjudication of the following action: 
 
Included with this request are copies of a judgment, settlement agreement,
invoices, other itemization of expenses, and supporting documentation for the
amount requested.
 
Unless otherwise indicated herein by the undersigned, the Company shall remit
the amount requested directly to the third party to which the expense is
owed.  If the undersigned provides documentation showing that he has already
paid the third party, the Company shall reimburse the undersigned at the address
provided below.
 
The undersigned represents and affirms that to the best of his information and
belief (i) the foregoing expenses were actually incurred by him on his behalf,
are reasonable in nature and amount, and necessary to his defense, and (ii) the
undersigned is entitled to indemnification in accordance with Section 3 of the
Agreement.
 
Dated:  ___________________, 20_____.
 

  Signature           Print Name and Address:                                  
Telephone Number:______________________________________  

 
 
11